DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,632,347. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-3, claim 1 of the ‘347 patent claims a method of manufacturing a golf ball having a core and a cover of at least one layer encasing the core comprising the steps of producing a core by molding and completely vulcanizing a rubber composition containing (A) a base rubber, (B) an α, β-unsaturated carboxylic acid or a metal salt thereof or both, and (C) an organic peroxide; and heat-treating the core for 1 to 24 hours at between 210 and 300 °C after producing the core by molding and completely vulcanizing the rubber composition, wherein the cumulative temperature X computed in the same claimed manner is from 420 to 651.  As such, claim 1 of the ‘347 patent anticipates claims 1-3.
As to claim 4, claim 3 of the ‘347 patent claims the pressure during heat treatment is atmospheric pressure or below.
As to claims 5 and 6, claim 4 of the ‘347 patent claims the heat treatment is carried out in an atmosphere selected from the group consisting of air, hydrogen, oxygen, nitrogen, noble gases, carbon dioxide, and mixed gases thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 56-026422 in view of any one of Nanba et al. (US 2009/0111612), Egashira et al. (US 2010/0056299), Watanabe (US 6,652,393) or Shimosaka (US 6,558,274).
Note: The first five pages of the translation of the ‘422 document provided with this office action have been updated as compared to the translation utilized in the prosecution of the parent application (15/627,955).  Citations to page numbers in this office action are to the original translation, which follow these first five pages in the currently provided translation, unless otherwise specified. 
Regarding claims 1-3, JP 56-026422 teaches a method of manufacturing a golf ball (Abstract) having a core and a cover of at least one layer encasing the core comprising producing a core by molding and vulcanizing a rubber composition containing (A) a base rubber, (B) an α, β-unsaturated carboxylic acid and (C) an organic peroxide (pages 1-3 of detailed 
Further, page 2 of the newly provided translation provides clarity not found in the original translation that the preferred range utilized in the ‘422 method is “about 170 °C or less” (emphasis added:  “It is preferable to set the temperature to about 170 °C or less even in the case of being vulcanized and molded, and if it is more than, it becomes brittle or brittle even if the surface is changed”).  As such, “about 170 °C” is additionally understood to read upon and render prima facie obvious the lower claimed limit of 175 °C (see MPEP 2144.05 I).
JP 56-026422 discloses discrete values that suggest a range of applicable values of both temperature (e.g. 163-190°C) and time (e.g. 1-60 hours) and a preferable teaching of utilizing temperature of “about 170 °C or less”. These values disclose ranges that overlap and/or encompass the claimed ranges of temperature and time.  Similarly, since the computed value of X is derived mathematically from the values of temperature and time, it follows that the claimed prima facie obvious for the same reasons temperature and time are prima facie obvious, absent a showing of new or unexpected results.  
As to the limitation in the claim that the rubber is “completely” vulcanized.  The examiner submits that in accord with 1) the instant disclosure, 2) the arguments set forth in the parent application regarding support for this language, 3) the fact that the ‘422 document does not rely upon the heat-treating to further vulcanize the material and 4) the vulcanization conditions utilized in the ‘422 document, the vulcanization set forth in the ‘422 document is also properly understood as being complete vulcanization and reads upon the limitation.
JP 56-026422 teaches utilization of an α, β-unsaturated carboxylic acid as a crosslinking agent, but does not teach a metal salt of an α, β-unsaturated carboxylic acid.  However, each of Nanba et al. (paragraphs [0042]-[0045], [0047], and [0179]; Table 1), Egashira et al. (paragraphs [0079] and [0107]), Watanabe (Table 1; col. 1, line 42-col. 2, line 9; col. 5, lines 61-67) and Shimosaka (col. 4, lines 21-55; Table 1) individually disclose analogous methods wherein zinc acrylate is employed, which is a metal salt of an α, β-unsaturated carboxylic acid.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of JP 56-026422 and any one of the secondary references and to have utilized zinc acrylate in the composition of JP 56-02642, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of crosslinking the rubber composition with an art recognized suitable, and even preferred, cross-linking agent.    
As to claims 4-6, JP 56-026422 discloses the heat treatment can take place in a vacuum (Abstract; page 2 of detailed description) or by generally heating the core (Abstract) in the presence of an “inactive gas”, such as a nitrogen gas environment (page 3 of detailed description).
. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami (US 2004/0058750) in view of Danner et al. (US 2005/0171221).
Regarding claim 1, Iwami teaches a method of manufacturing a golf ball having a core and a cover of at least one layer encasing the core (Abstract; paragraph [0010]) comprising the steps of producing a core by molding and vulcanizing a rubber composition containing (A) a base rubber (paragraphs [0023], [0024], [0029], [0052], Table 1) (B) an α, β-unsaturated carboxylic acid or a metal salt thereof or both (paragraph [0025]; Table 1), and (C) an organic peroxide (paragraph [0026]; Table 1).  As to the limitation that the rubber is “completely” vulcanized.  The examiner submits that in accord with 1) the instant disclosure, 2) the arguments set forth in the parent application regarding support for this language, 3) the fact that Iwami does not rely upon heat-treating or additional steps to further vulcanize the material and 4) the vulcanization conditions utilized in Iwami, the vulcanization set forth in Iwami is also properly understood as being complete vulcanization and reads upon the limitation.
Further, while Iwami teaches adding an additional layer/intermediate layer of material to the core subsequent to molding and completely vulcanizing the core and heating the additional material in order to form the additional layer over the core (Abstract; paragraphs [0029], [0034]), Iwami doesn’t teach heating the core for 1 to 24 hours at between 210 and 300 °C after producing the core by molding and completely vulcanizing the rubber composition.
However, Danner et al. teach an analogous process wherein swarf/waste is utilized to form an additional layer/intermediate layer to a core wherein the swarf is processed by heating the material for a time and temperature within or which overlaps the claimed range (paragraphs [0059], [0060], [0068], [0076] and [0196]).

In the combination, a layer of swarf/waste material from Danner et al. is applied to the molded and completely vulcanized core of Iwami.  The combined multilayered structure (core and additional layer of swarf) is heated in the manner taught by Danner et al. to form the swarf layer of material into a final intermediate layer over the molded core. During this heating, the core is also in the same heated environment for the same amount of time.  As such, the combination teaches and suggests each and every limitation of the claim.   
As to claims 2 and 3, the combination teaches and suggests utilizing heat-treating times and temperatures that are within and that overlap the claimed range (paragraphs [0059] and [0060] of Danner et al. for applicable times and temperatures).  Similarly, since the computed value of X is derived mathematically from the values of temperature and time, it follows that the claimed range of computed values of X is prima facie obvious for the same reasons temperature and time are prima facie obvious, absent a showing of new or unexpected results (e.g. 190 °C for 1 hour yields an X of 380; 250°C for 1 hour yields an X of 500).
As to claim 5, the combination is silent as to the utilized atmosphere.  It is submitted that the silence is an implication that no special atmosphere is specified.  As such, an air atmosphere is understood to be suggested by the combination.
 Note: claim 4 is not rejected because the combination requires utilizing pressures above atmospheric during heat-treating. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami (US 2004/0058750) in view of Danner et al. (US 2005/0171221), as applied to claims 1-3 and 5 Behrman (US 2,004,973). Note: this is an alternative rejection of claim 5.
As to claims 5 and 6, the combination teaches the method set forth above.  Iwami does not teach utilizing a nitrogen atmosphere.  However, Behrman teaches an analogous method of processing rubber wherein a nitrogen atmosphere is utilized during heating (page 2, col. 2, lines 30-35).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Iwami and Behrman and to have utilized a nitrogen atmosphere during the heat treating step, as suggested by Behrman, for the purpose, as suggested by Behrman of preventing degradation/oxidation of the rubber material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742